By the Court.
Pleas rejected by the Court are not a part of the record, unless made so by bill of exceptions, or the express order of the Court: And when that is omitted, it is to be presumed that the defendant has waived his pleas. White v. Toncray, 9 Leigh 347.
A prisoner is to be examined at the first term of the Court after commitment, but the examination may be continued by the Court until the third term. Act of *6751848, § 2, p. 138. By the same act, §. 8, p. 139, a prisoner may be indicted for the same offence within twelve months after being discharged by the Court of examination.
The writ of error is therefore refused.